Exhibit 10.4

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

NETGEAR, INC.

AND

ARLO TECHNOLOGIES, INC.

 

 

Dated as of August 2, 2018



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”), dated as of August 2, 2018,
with effect as of the IPO Effective Time, is entered into by and between
NETGEAR, Inc., a Delaware corporation (“Parent”), and Arlo Technologies, Inc., a
Delaware corporation (“Arlo,” and together with Parent, the “Parties”).

RECITALS:

WHEREAS, Parent and Arlo have entered into a Master Separation Agreement
pursuant to which the Parties have set out the terms on which, and the
conditions subject to which, they wish to implement the Separation (as defined
in the Master Separation Agreement) (such agreement, as amended, restated or
modified from time to time, the “Master Separation Agreement”).

WHEREAS, in connection therewith, Parent and Arlo have agreed to enter into this
Agreement to allocate between them assets, liabilities and responsibilities with
respect to certain employee compensation, pension and benefit plans, programs
and arrangements and certain employment matters.

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement have the meanings set forth below.

1.1 “A/L Split Date” means July 2, 2018.

1.2 “Affiliate” has the meaning given to that term in the Master Separation
Agreement.

1.3 “Agreement” has the meaning set forth in the preamble to this Agreement, and
includes all the Schedules hereto.

1.4 “Ancillary Agreements” has the meaning given to that term in the Master
Separation Agreement.

1.5 “Approved Leave of Absence” means an absence from active service pursuant to
an approved leave policy with a guaranteed right of reinstatement.

1.6 “Arlo” has the meaning set forth in the preamble to this Agreement.

1.7 “Arlo 401(k) Plan Trust” means a trust relating to the Arlo 401(k) Plan
intended to qualify under Section 401(a) and be exempt under Section 501(a) of
the Code.

 

1



--------------------------------------------------------------------------------

1.8 “Arlo 401(k) Plan” means a 401(k) plan established by Arlo.

1.9 “Arlo Allocation Factor” means the percentage, rounded up to the nearest
whole number, determined by the following calculation: (the product of “A”
multiplied by “D”) divided by (the sum of (“A” multiplied by “D”) plus “N”),
where “A” equals the Arlo Value, “D” equals the Distribution Ratio, and “N”
equals the Parent Post-Spin Value.

1.10 “Arlo Assets” has the meaning given to that term in the Master Separation
Agreement.

1.11 “Arlo Capital Stock” has the meaning given to that term in the Master
Separation Agreement.

1.12 “Arlo Common Stock” has the meaning given to that term in the Master
Separation Agreement.

1.13 “Arlo Employee” means any individual who is either actively employed by, or
then on Approved Leave of Absence from, an Arlo Entity on or after the A/L Split
Date.

1.14 “Arlo Entities” means the members of the Arlo Group (as defined in the
Master Separation Agreement).

1.15 “Arlo ESPP” means the 2018 Arlo Technologies, Inc. Employee Stock Purchase
Plan.

1.16 “Arlo Executive Benefit Plans” means the executive benefit and nonqualified
plans, programs, and arrangements established, sponsored, maintained, or agreed
upon, by any Arlo Entity for the benefit of employees and former employees of
any Arlo Entity.

1.17 “Arlo Long-Term Incentive Plan” means the Arlo Technologies, Inc. 2018
Equity Incentive Plan.

1.18 “Arlo Ratio” means the quotient obtained by dividing the Parent Pre-Spin
Value by the Arlo Value.

1.19 “Arlo Value” means the closing per-share price of Arlo Common Stock on the
Stock Exchange on the last trading day preceding the Distribution Date, as
reported by Bloomberg L.P.

1.20 “Auditing Party” has the meaning set forth in Section 5.5(a).

1.21 “Benefit Plan” means, with respect to an entity or any of its Subsidiaries,
(a) each “employee welfare benefit plan” (as defined in Section 3(1) of ERISA)
and all other employee benefits arrangements, policies or payroll practices
(including, without limitation, severance pay, sick leave, vacation pay, salary
continuation, disability, retirement, deferred compensation, bonus, stock option
or other equity-based compensation, hospitalization, medical insurance or life
insurance) sponsored or maintained by such entity or by any of its Subsidiaries
(or to which such entity or any of its Subsidiaries contributes or is required
to contribute) and (b) all



--------------------------------------------------------------------------------

“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
occupational pension plan or arrangement or other pension arrangements
sponsored, maintained or contributed to by such entity or any of its
Subsidiaries (or to which such entity or any of its Subsidiaries contributes or
is required to contribute). For the avoidance of doubt, “Benefit Plans” includes
Health and Welfare Plans and Arlo Executive Benefit Plans and Parent Executive
Benefit Plans. When immediately preceded by “Parent,” Benefit Plan means any
Benefit Plan sponsored, maintained or contributed to by Parent or a Parent
Entity or any Benefit Plan with respect to which Parent or a Parent Entity is a
party. When immediately preceded by “Arlo,” Benefit Plan means any Benefit Plan
sponsored, maintained or contributed to by Arlo or any Arlo Entity or any
Benefit Plan with respect to which Arlo or an Arlo Entity is a party.

1.22 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor federal income tax law. Reference to a specific Code provision also
includes any proposed, temporary or final regulation in force under that
provision.

1.23 “Cutoff Date” means August 3, 2018.

1.24 “Distribution” has the meaning given to that term in the Master Separation
Agreement.

1.25 “Distribution Date” has the meaning given to that term in the Master
Separation Agreement.

1.26 “Distribution Effective Time” means the effective time of the Distribution.

1.27 “Distribution Ratio” means the “distribution ratio” described in
Section 4.4(b) of the Separation Agreement.

1.28 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.

1.29 “Equity Awards” means Parent Options, Parent RSU Awards, Arlo Options and
Arlo RSU Awards.

1.30 “Former Arlo Employee” means any individual who is an Arlo Employee as of
the A/L Split Date or thereafter who ceases to be an employee of the Arlo Group
following the A/L Split Date.

1.31 “Former Parent Employee” means (a) any individual (other than an Arlo
Employee) who, as of the A/L Split Date is a former employee of any Parent
Entity, or (b) any individual who is a Parent Employee as of the A/L Split Date
or thereafter who ceases to be an employee of any Parent Entity following the
A/L Split Date.

1.32 “Health and Welfare Plans” means any plan, fund or program which was
established or is maintained for the purpose of providing for its participants
or their beneficiaries, through the purchase of insurance or otherwise, medical
(including PPO, EPO and HDHP coverages), dental, prescription, vision,
short-term disability, long-term disability, life and



--------------------------------------------------------------------------------

AD&D, employee assistance, group legal services, wellness, cafeteria (including
premium payment, health flexible spending account and dependent care flexible
spending account components), travel reimbursement, transportation, or other
benefits in the event of sickness, accident, disability, death or unemployment,
or vacation benefits, apprenticeship or other training programs or day care
centers, scholarship funds, or prepaid legal services, including any such plan,
fund or program as defined in Section 3(1) of ERISA.

1.33 “IPO” has the meaning given to that term in the Master Separation
Agreement.

1.34 “IPO Effective Time” means the time of the consummation of the IPO.

1.35 “IPO Registration Statement” has the meaning given to that term in the
Master Separation Agreement.

1.36 “Liabilities” has the meaning given to that term in the Master Separation
Agreement.

1.37 “Master Separation Agreement” has the meaning set forth in the recitals to
this Agreement.

1.38 “Medical Plan” when immediately preceded by “Parent,” means the Benefit
Plan under which medical benefits are provided to Parent Employees established
and maintained by Parent. When immediately preceded by “Arlo,” Medical Plan
means the Benefit Plan under which medical benefits are provided to Arlo
Employees to be established by Arlo pursuant to Article IV.

1.39 “Non-parties” has the meaning set forth in Section 5.5(b).

1.40 “Option” (a) when immediately preceded by “Parent” means an option (either
nonqualified or incentive) to purchase shares of Parent Common Stock pursuant to
the Parent Long-Term Incentive Plan and (b) when immediately preceded by “Arlo,”
means an option (either nonqualified or incentive) to purchase shares of Arlo
Common Stock pursuant to the Arlo Long-Term Incentive Plan.

1.41 “Parent” has the meaning set forth in the preamble to this Agreement.

1.42 “Parent 401(k) Plan” means the Netgear 401(k) Plan as in effect as of the
time relevant to the applicable provision of this Agreement.

1.43 “Parent Allocation Factor” means the percentage, rounded down to the
nearest whole number, determined by the following calculation: “N” divided by
the sum of ((“A” multiplied by “D”) plus “N,”) where “A” equals the Arlo Value ,
“D” equals the Distribution Ratio, and “N” equals the Parent Post-Spin Value.

1.44 “Parent Assets” has the meaning given to that term in the Master Separation
Agreement.



--------------------------------------------------------------------------------

1.45 “Parent Common Stock” means shares of common stock, $0.001 par value per
share, of Parent.

1.46 “Parent Employee” means any individual, other than an Arlo Employee, who is
either actively employed by, or then on Approved Leave of Absence from, a Parent
Entity on or after the A/L Split Date.

1.47 “Parent Entities” means the members of the Parent Group (as defined in the
Master Separation Agreement).

1.48 “Parent Executive Benefit Plans” means the executive benefit and
nonqualified plans, programs, agreements, and arrangements established,
sponsored, maintained, or agreed upon, by any Parent Entity for the benefit of
employees and former employees of any Parent Entity.

1.49 “Parent Flexible Benefit Plan” has the meaning set forth in Section 3.3.

1.50 “Parent Incentive Plans” means any of the annual or short term incentive
plans of Parent, all as in effect as of the time relevant to the applicable
provisions of this Agreement.

1.51 “Parent Long-Term Incentive Plans” means any of the Netgear, Inc. 2003
Stock Plan, the Amended and Restated Netgear, Inc. 2006 Long-Term Incentive Plan
and the Netgear, Inc. 2016 Equity Incentive Plan, as amended, each as in effect
as of the time relevant to the applicable provisions of this Agreement.

1.52 “Parent Post-Spin Value” means the closing per-share price of Parent Common
Stock in the “ex-distribution market” on the Stock Exchange on the last trading
day preceding the Distribution Date as reported by Bloomberg L.P.

1.53 “Parent Pre-Spin Value” means the closing per-share price of Parent Common
Stock trading “regular way with due bills” on the Stock Exchange on the last
trading day preceding the Distribution Date, as reported by Bloomberg L.P.

1.54 “Parent Ratio” means the quotient obtained by dividing the Parent Pre-Spin
Value by the Parent Post-Spin Value.

1.55 “Participating Company” means (a) Parent and (b) any other Person (other
than an individual) that participates in a plan sponsored by any Parent Entity.

1.56 “Parties” has the meaning set forth in the preamble to this Agreement.

1.57 “Person” has the meaning given to that term in the Master Separation
Agreement.

1.58 “RSU Award” (a) when immediately preceded by “Parent,” means an award of
units issued under a Parent Benefit Plan representing a general unsecured
promise by Parent to pay the value of shares of Parent Common Stock in cash or
shares of Parent Common Stock and, (b) when immediately preceded by “Arlo,”
means an award of units issued under an Arlo Benefit Plan representing a general
unsecured promise by Arlo to pay the value of shares of Arlo Common Stock in
cash or shares of Arlo Common Stock.



--------------------------------------------------------------------------------

1.59 “Separation” has the meaning given to that term in the Master Separation
Agreement.

1.60 “Stock Exchange” means the New York Stock Exchange.

1.61 “Subsidiary” has the meaning given to that term in the Master Separation
Agreement.

1.62 “Tax Matters Agreement” means the Tax Matters Agreement dated as of
August 2, 2018 by and between Parent and Arlo.

1.63 “U.S.” means the 50 United States of America and the District of Columbia.

ARTICLE II

GENERAL PRINCIPLES

2.1 Employment of Arlo Employees. All Arlo Employees who are employed by Arlo or
another Arlo Entity as of the A/L Split Date shall continue to be employees of
Arlo or another Arlo Entity, as the case may be, immediately after the A/L Split
Date. The Parties will cooperate to cause each of the individuals set forth on
Schedule A hereto to be employed by an Arlo Entity as soon as reasonably
practicable following the A/L Split Date.

2.2 Assumption and Retention of Liabilities; Related Assets.

(a) As of the A/L Split Date, except as expressly provided in this Agreement,
the Parent Entities shall assume or retain and Parent hereby agrees to pay,
perform, fulfill and discharge, in due course in full (i) all Liabilities under
all Parent Benefit Plans with respect to all Parent Employees, Former Parent
Employees and their dependents and beneficiaries, (ii) all Liabilities with
respect to the employment or termination of employment of all Parent Employees
and Former Parent Employees, in each case to the extent arising in connection
with or as a result of employment with or the performance of services to any
Parent Entity, and (iii) any other Liabilities expressly assigned to Parent
under this Agreement. All assets held in trust to fund the Parent Benefit Plans
and all insurance policies funding the Parent Benefit Plans shall be Parent
Assets, except to the extent specifically provided otherwise in this Agreement.

(b) From and after the A/L Split Date, except as expressly provided in this
Agreement, Arlo and the Arlo Entities shall assume or retain, as applicable, and
Arlo hereby agrees to pay, perform, fulfill and discharge, in due course in
full, (i) all Liabilities under all Arlo Benefit Plans, (ii) all Liabilities
with respect to the employment or termination of employment of all Arlo
Employees and Former Arlo Employees, in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to any Arlo Entity, and (iii) any other Liabilities expressly assigned to Arlo
or any Arlo Entity under this Agreement. All assets held in trust to fund the
Arlo Benefit Plans and all insurance policies funding the Arlo Benefit Plans
shall be Arlo Assets, except to the extent specifically provided otherwise in
this Agreement.



--------------------------------------------------------------------------------

2.3 Arlo Participation in Parent Benefit Plans. Except as expressly provided in
this Agreement, effective as of the Distribution Effective Time, Arlo and each
other Arlo Entity shall cease to be a Participating Company in any Parent
Benefit Plan, and Parent and Arlo shall take all necessary action to effectuate
such cessation as a Participating Company.

2.4 Commercially Reasonable Efforts. Parent and Arlo shall use commercially
reasonable efforts to (a) enter into any necessary agreements to accomplish the
assumptions and transfers contemplated by this Agreement; and (b) provide for
the maintenance of the necessary participant records, the appointment of the
trustees and the engagement of record keepers, investment managers, providers,
insurers, and other third parties reasonably necessary to maintaining and
administering the Parent Benefit Plans and the Arlo Benefit Plans.

2.5 Regulatory Compliance. Parent and Arlo shall, in connection with the actions
taken pursuant to this Agreement, reasonably cooperate in making any and all
appropriate filings required under the Code, ERISA and any applicable securities
laws, implementing all appropriate communications with participants,
transferring appropriate records and taking all such other actions as the
requesting party may reasonably determine to be necessary or appropriate to
implement the provisions of this Agreement in a timely manner.

2.6 Approval by Parent as Sole Stockholder. Prior to the IPO Effective Time,
Parent shall cause Arlo to adopt the Arlo Long-Term Incentive Plan and Arlo
ESPP.

ARTICLE III

BENEFIT PLANS

3.1 401(k) Plan Matters.

(a) From the A/L Split Date and continuing until such time as Parent ceases to
own at least 80% of the combined voting power of the outstanding Arlo Capital
Stock (such date or such earlier date agreed to in writing by Arlo and Parent,
the “Plan Milestone Date”), Arlo adopts, and shall participate in as an Adopting
Employer (as defined in the Parent 401(k) Plan), the Parent 401(k) Plan for the
benefit of Arlo Employees and Former Arlo Employees, and Parent consents to such
adoption and maintenance, in accordance with the terms of the Parent 401(k)
Plan.

(b) Effective as of the Plan Milestone Date, Arlo shall establish the Arlo
401(k) Plan and the Arlo 401(k) Plan Trust. As soon as practicable following the
establishment of the Arlo 401(k) Plan and the Arlo 401(k) Plan Trust, Parent
shall cause the accounts of the Arlo Employees and Former Arlo Employees in the
Parent 401(k) Plan to be transferred to the Arlo 401(k) Plan and the Arlo 401(k)
Plan Trust in cash or such other assets as mutually agreed by Parent and Arlo,
and Arlo shall cause the Arlo 401(k) Plan to assume and be solely responsible
for all Liabilities under the Arlo 401(k) Plan to or relating to Arlo Employees
and Former Arlo Employees whose accounts are transferred from the Parent 401(k)
Plan. Parent and Arlo agree to cooperate in making all appropriate filings and
taking all reasonable actions required to implement the provisions of this
Section 3.1; provided that Arlo acknowledges that it will be responsible for
complying with any requirements and applying for any determination letters with
respect to the Arlo 401(k) Plan.



--------------------------------------------------------------------------------

(c) Parent and Arlo shall assume sole responsibility for ensuring that their
respective savings plans are maintained in compliance with applicable laws with
respect to holding shares of their respective common stock and common stock of
the other entity.

3.2 Health and Welfare Plan Matters.

(a) Parent will cause the Parent Health and Welfare Plans in effect on the A/L
Split Date to provide coverage to Arlo Employees and Former Arlo Employees (and,
in each case, their beneficiaries and dependents) from and after the A/L Split
Date until the Plan Milestone Date on the same basis as immediately prior to the
A/L Split Date and in accordance with the terms of Parent’s Health and Welfare
Plans.

(b) Effective as of the Plan Milestone Date, Arlo shall adopt Health and Welfare
Plans for the benefit of Arlo Employees and Former Arlo Employees, and Arlo
shall be responsible for all Liabilities relating to, arising out of or
resulting from health and welfare coverage or claims incurred by or on behalf of
Arlo Employees and Former Arlo Employees or their covered dependents under the
Arlo Health and Welfare Plans on or after the Plan Milestone Date.

(c) Notwithstanding anything to the contrary in this Section 3.2, with respect
to any Arlo Employee who becomes disabled under the terms of the Parent Health
and Welfare Plans and becomes entitled to receive long-term or short-term
disability benefits prior to the Plan Milestone Date, such Arlo Employee shall
continue to receive long-term or short-term disability benefits under the Parent
Health and Welfare Plans on and after the Plan Milestone Date in accordance with
the terms of the Parent Health and Welfare Plans.

(d) Following the A/L Split Date, Parent shall retain:

(i) sponsorship of all Parent Health and Welfare Plans and any trust or other
funding arrangement established or maintained with respect to such plans,
including any assets held as of the A/L Split Date with respect to such plans;
and

(ii) all Liabilities under the Parent Health and Welfare Plans, subject to the
obligations of Arlo described in Section 3.4.

Parent shall not assume any Liability under any Arlo Health and Welfare Plan,
and all such claims shall be satisfied pursuant to Section 3.2(b).

3.3 Flexible Benefit Plans. Parent will continue to maintain on behalf of Arlo
Employees the health care reimbursement program, the transit and parking
reimbursement program and the dependent care reimbursement program and any
similar reimbursement account program (all of such accounts, “Parent Flexible
Benefit Plan”) for claims incurred prior to the Plan Milestone Date on the same
basis as immediately prior to the A/L Split Date and in accordance with the
terms of the Parent Flexible Benefit Plan. Effective as of the Plan Milestone
Date, Arlo shall establish a health care reimbursement program, transit and
parking reimbursement program and the dependent care reimbursement program and
any similar reimbursement account program for Arlo Employees.



--------------------------------------------------------------------------------

3.4 Benefit Plan Continuation Period. From and after the A/L Split Date and
through the applicable Plan Milestone Date, the administrator and/or insurer of
the Parent 401(k) Plan, Parent Health and Welfare Plans, and Parent Flexible
Benefit Plans will charge (a) Parent directly for any costs, premiums and
liabilities related to the participation of any Parent Employees and Former
Parent Employees in such Parent Benefit Plans and (b) Arlo directly for any
costs, premiums and liabilities associated with the participation of any Arlo
Employees or Former Arlo Employees in such Parent Benefit Plans. The parties
agree to promptly pay any such amounts to such Parent Benefit Plan
administrators and insurers following the receipt of a written invoice of such
costs.

3.5 Workers’ Compensation Liabilities. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by a Parent Employee,
Former Parent Employee, Arlo Employee or Former Arlo Employee that results from
an accident occurring, or from an occupational disease which becomes manifest,
prior to the A/L Split Date shall be retained by Parent; provided, however, that
Arlo promptly shall reimburse Parent for any such Liabilities relating to Arlo
Employees or Former Arlo Employees borne by Parent on or after the A/L Split
Date. All workers’ compensation Liabilities relating to, arising out of, or
resulting from any claim by a Parent Employee or Former Parent Employee that
results from an accident occurring, or from an occupational disease which
becomes manifest, on or after the A/L Split Date shall be retained by Parent.
All workers’ compensation Liabilities relating to, arising out of, or resulting
from any claim by an Arlo Employee or Former Arlo Employee that results from an
accident occurring, or from an occupational disease which becomes manifest, on
or after the A/L Split Date shall be retained by Arlo. For purposes of this
Agreement, a compensable injury shall be deemed to be sustained upon the
occurrence of the event giving rise to eligibility for workers’ compensation
benefits or at the time that an occupational disease becomes manifest, as the
case may be. Parent, Arlo and the other Arlo Entities shall cooperate with
respect to any notification to appropriate governmental agencies and the
issuance of new, or the transfer of existing, workers’ compensation insurance
policies and claims handling contracts.

3.6 Employment Agreements. Any employment agreement between Parent, on the one
hand, and an Arlo Employee or Former Arlo Employee, on the other hand, shall as
of A/L Split Date be assigned by Parent to Arlo and assumed by Arlo; provided,
however, that with respect to any employee set forth on Schedule A, his or her
employment agreement shall be assigned by Parent to Arlo and assumed by Arlo
effective as of the date on which he or she becomes employed by Arlo.

3.7 Severance. An Arlo Employee shall not be deemed to have terminated
employment for purposes of determining eligibility for severance benefits in
connection with or in anticipation of the consummation of the transactions
contemplated by the Master Separation Agreement. Arlo shall be solely
responsible for all Liabilities in respect of all costs arising out of payments
and benefits relating to the termination or alleged termination of any Arlo
Employee or Former Arlo Employee’s employment that occurs prior to, as a result
of, in connection with or following the consummation of the transactions
contemplated by the Master Separation Agreement, including any amounts required
to be paid (including any payroll or other taxes), and



--------------------------------------------------------------------------------

the costs of providing benefits, under any applicable severance, separation,
redundancy, termination or similar plan, program, practice, contract, agreement,
law or regulation (such benefits to include any medical or other welfare
benefits, outplacement benefits, accrued vacation, and taxes).

3.8 Executive Benefit Plans. Except as provided in this Agreement, effective as
of the A/L Split Date, Arlo shall assume and be solely responsible for all
Liabilities to or relating to Arlo Employees and Former Arlo Employees under all
Parent Executive Benefit Plans and Arlo Executive Benefit Plans.

ARTICLE IV

INCENTIVE COMPENSATION

4.1 No Change in Control. The Parties hereto agree that none of the transactions
contemplated by the Master Separation Agreement or any of the Ancillary
Agreements, including, without limitation, this Agreement, constitutes a “change
in control,” “change of control” or similar term, as applicable, within the
meaning of any Benefit Plan, the Parent Long-Term Incentive Plan or the Arlo
Long-Term Incentive Plan.

4.2 Parent Incentive Plans.

(a) Arlo Bonus Awards. Arlo shall assume all Liabilities with respect to all
bonus awards payable on or after the A/L Split Date to Arlo Employees.

(b) Parent Bonus Awards. Parent shall retain all Liabilities with respect to any
bonus awards payable under the Parent Incentive Plans to Parent Employees for
the year in which the IPO Effective Time occurs and thereafter.

4.3 Parent Long-Term Incentive Plans. Parent and Arlo shall use commercially
reasonable efforts to take all actions necessary or appropriate so that each
outstanding Option and RSU Award granted under any Parent Long-Term Incentive
Plan held by any individual shall be adjusted as set forth in this Section 4.3.
The adjustments set forth below shall be the sole adjustments made with respect
to Parent Options and Parent RSU Awards in connection with the Distribution.

(a) Parent Options Other than Parent Options Held by Former Parent Employees and
Other than Parent Options Granted on or following the Cutoff Date. As determined
by the Compensation Committee of the Parent Board of Directors (the “Committee”)
pursuant to its authority under the applicable Parent Long-Term Incentive Plan,
each Parent Option outstanding as of immediately prior to the Distribution
Effective Time, other than a Parent Option held by a Former Parent Employee and
other than a Parent Option granted on or following the Cutoff Date, shall,
immediately prior to the Distribution Effective Time, be converted into both an
Arlo Option and a Parent Option and shall otherwise be subject to the same terms
and conditions after the Distribution Effective Time as the terms and conditions
applicable to such Parent Option immediately prior to the Distribution Effective
Time; provided, however, that from and after the Distribution Effective Time:



--------------------------------------------------------------------------------

(i) the number of shares of Parent Common Stock subject to such Parent Option,
rounded down to the nearest whole share, shall be equal to the product obtained
by multiplying (A) the number of shares of Parent Common Stock subject to such
Parent Option immediately prior to the Distribution Effective Time by (B) the
Parent Ratio by (C) the Parent Allocation Factor,

(ii) the number of shares of Arlo Common Stock subject to such Arlo Option,
rounded down to the nearest whole share, shall be equal to the product obtained
by multiplying (A) the number of shares of Parent Common Stock subject to the
Parent Option immediately prior to the Distribution Effective Time by (B) the
Arlo Ratio by (C) the Arlo Allocation Factor,

(iii) the per share exercise price of such Parent Option, rounded up to the
nearest whole cent, shall be equal to the quotient obtained by dividing (A) the
per share exercise price of such Parent Option immediately prior to the
Distribution Effective Time by (B) the Parent Ratio, and

(iv) the per share exercise price of such Arlo Option, rounded up to the nearest
whole cent, shall be equal to the quotient obtained by dividing (A) the per
share exercise price of the Parent Option immediately prior to the Distribution
Effective Time by (B) the Arlo Ratio.

(b) Parent Options Held by Former Parent Employees and Parent Options Granted on
or Following the Cutoff Date.

(i) As determined by the Committee pursuant to its authority under the
applicable Parent Long-Term Incentive Plan, each Parent Option outstanding as of
immediately prior to the Distribution Effective Time (x) that is held by a
Former Parent Employee or (y) that was granted on or following the Cutoff Date
shall be subject to the same terms and conditions after the Distribution
Effective Time as the terms and conditions applicable to such Parent Option
immediately prior to the Distribution Effective Time; provided, however, that
from and after the Distribution Effective Time:

A. the number of shares of Parent Common Stock subject to such Parent Option,
rounded down to the nearest whole share, shall be equal to the product obtained
by multiplying (I) the number of shares of Parent Common Stock subject to such
Parent Option immediately prior to the Distribution Effective Time by (II) the
Parent Ratio, and

B. the per share exercise price of such Parent Option, rounded up to the nearest
whole cent, shall be equal to the quotient obtained by dividing (I) the per
share exercise price of such Parent Option immediately prior to the Distribution
Effective Time by (II) the Parent Ratio.

(c) Parent RSU Awards Other than Parent RSU Awards Granted on or Following the
Cutoff Date. As determined by the Committee pursuant to its authority under the
applicable Parent Long-Term Incentive Plan, each Parent RSU Award outstanding as
of



--------------------------------------------------------------------------------

immediately prior to the Distribution Effective Time, other than any Parent RSU
Award granted on or following the Cutoff Date, shall, immediately prior to the
Distribution Effective Time, be converted into both an Arlo RSU Award and a
Parent RSU Award and shall otherwise be subject to the same terms and conditions
after the Distribution Effective Time as the terms and conditions applicable to
such Parent RSU Award immediately prior to the Distribution Effective Time;
provided, however, that from and after the Distribution Effective Time:

(i) the number of shares of Parent Common Stock subject to such Parent RSU Award
shall be equal to the number of shares of Parent Common Stock subject to such
Parent RSU Award immediately prior to the Distribution Effective Time, and

(ii) the number of shares of Arlo Common Stock subject to such Arlo RSU Award,
rounded to the nearest whole share, shall be equal to the product obtained by
multiplying (A) the number of shares of Parent Common Stock subject to the
Parent RSU Award immediately prior to the Distribution Effective Time by (B) the
Distribution Ratio.

(d) Parent RSU Awards Granted on or Following the Cutoff Date. As determined by
the Committee pursuant to its authority under the applicable Parent Long-Term
Incentive Plan, each Parent RSU Award granted on or following the Cutoff Date
that is outstanding as of immediately prior to the Distribution Effective Time
shall be subject to the same terms and conditions after the Distribution
Effective Time as the terms and conditions applicable to such Parent RSU Award
immediately prior to the Distribution Effective Time; provided, however, that
from and after the Distribution Effective Time, the number of shares of Parent
Common Stock covered by such Parent RSU Award held by the participant, as
applicable, rounded to the nearest whole share, shall be equal to the product
obtained by multiplying (A) the number of shares of Parent Common Stock covered
by such Parent RSU Award immediately prior to the Distribution Effective Time by
(B) the Parent Ratio.

(e) Foreign Grants/Awards. Notwithstanding anything to the contrary herein,
Parent may determine in its sole discretion to treat Parent Options or Parent
RSU Awards that are outstanding as of the Distribution Effective Time and that
are held by non-U.S. employees in a manner inconsistent with the adjustments set
forth in Sections 4.3(a) through (d). For the avoidance of doubt, Parent may
determine to provide for different adjustments with respect to some or all
Parent Options and Parent RSU Awards to the extent that Parent deems such
adjustments necessary and appropriate. Any adjustments made by Parent shall be
deemed to have been incorporated by reference herein as if fully set forth above
and shall be binding on the Parties and their respective Subsidiaries and
Affiliates.

(f) Miscellaneous Award Terms.

(i) After the Distribution Effective Time, Parent Options and Parent RSU Awards
adjusted pursuant to this Section 4.3, regardless of by whom held, shall be
settled by Parent pursuant to the terms of the applicable Parent Long-Term
Incentive Plan, and Arlo Options and Arlo RSU Awards, regardless of by whom
held, shall be settled by Arlo pursuant to the terms of the Arlo Long-Term
Incentive Plan.



--------------------------------------------------------------------------------

Accordingly, it is intended that, to the extent of the issuance of such Arlo
Options and Arlo RSU Awards in connection with the adjustment provisions of this
Section 4.3, the Arlo Long-Term Incentive Plan shall be considered a successor
to each of the Parent Long-Term Incentive Plans and to have assumed the
obligations of the applicable Parent Long-Term Incentive Plan to make the
adjustment of the Parent Options and Parent RSU Awards as set forth in this
Section 4.3. For the avoidance of doubt, solely for purposes of the Parent
Long-Term Incentive Plans, Arlo shall be considered a successor to Parent.

(ii) Neither the A/L Split Date nor the IPO Effective Time nor the Distribution
Effective Time shall constitute a termination of employment for any Arlo
Employees for purposes of any Parent Option or Parent RSU Award and, except as
otherwise provided in this Agreement, with respect to grants adjusted pursuant
to this Section 4.3, employment with Arlo shall be treated as employment with
Parent with respect to Parent Options and Parent RSU Awards held by Arlo
Employees and employment with Parent shall be treated as employment with Arlo
with respect to Arlo Options and Arlo RSU Awards held by Parent Employees.

(iii) On and following the Distribution Effective Time, with respect to any Arlo
Options and Arlo RSU Awards adjusted pursuant to this Section 4.3 that are held
by Parent Employees, any vesting terms relating to a “change in control”,
“change of control” or similar definition in an agreement or plan applicable to
any Parent Option or Parent RSU Award adjusted pursuant to this Section 4.3
shall be deemed to apply to the corresponding Arlo Options and Arlo RSU Awards
held by such individual. On and following the Distribution Effective Time, with
respect to any Parent Options and Parent RSU Awards adjusted pursuant to this
Section 4.3 that are held by Arlo Employees, any vesting terms relating to a
“change in control”, “change of control” or similar definition in an agreement
or plan applicable to the Arlo Options or Arlo RSU Awards shall be deemed to
apply to any Parent Options and Parent RSU Awards held by such individual.

(g) Waiting Period for Exercisability of Options and Settlement of Options and
RSU Awards. The Parent Options and Arlo Options shall not be exercisable during
a period beginning on a date prior to the Distribution Effective Time determined
by Parent in its sole discretion, and continuing until the Parent Post-Spin
Value and the Arlo Value are determined after the Distribution Effective Time,
or such longer period as Parent, with respect to Parent Options, and Arlo, with
respect to Arlo Options, determines necessary to implement the provisions of
this Section 4.3. The Parent RSU Awards and Arlo RSU Awards shall not be settled
during a period beginning on a date prior to the Distribution Effective Time
determined by Parent in its sole discretion, and continuing until the Parent
Post-Spin Value and the Arlo Value are determined immediately after the
Distribution Effective Time, or such longer period as Parent, with respect to
Parent RSU Awards, and Arlo, with respect to Arlo RSU Awards, determines
necessary to implement the provisions of this Section 4.3.

(h) Registration and Other Requirements. As soon as possible following the time
as of which the IPO Registration Statement is declared effective by the
Securities and Exchange Commission but in any case before the Distribution
Effective Time and before the date of issuance or grant of any Arlo Option or
Arlo RSU Award and/or shares of Arlo Common Stock pursuant to this Article IV,
Arlo agrees that it shall file a Form S-8 Registration Statement



--------------------------------------------------------------------------------

with respect to and cause to be registered pursuant to the Securities Act of
1933, as amended, the shares of Arlo Common Stock authorized for issuance under
the Arlo Long-Term Incentive Plan as required pursuant to such Act and any
applicable rules or regulations thereunder, with such registration to be
effective prior to the Distribution Effective Time. Parent agrees that,
following the Distribution Effective Time, it shall use reasonable efforts to
continue to maintain a Form S-8 Registration Statement with respect to and cause
to be registered pursuant to the Securities Act of 1933, as amended, the shares
of Parent Common Stock authorized for issuance under the Parent Long-Term
Incentive Plans as required pursuant to such Act and any applicable rules or
regulations thereunder. The Parties shall take such additional actions as are
deemed necessary or advisable to effectuate the foregoing provisions of this
4.3(h), including compliance with securities laws and other legal requirements
associated with equity compensation awards in affected non-U.S. jurisdictions.

(i) Deductions; Withholding and Reporting. The allocation of tax deductions in
respect of, and withholding and reporting obligations relating to, the Equity
Awards shall be governed by Section 6.02 of the Tax Matters Agreement.

ARTICLE V

GENERAL AND ADMINISTRATIVE

5.1 Payroll Taxes and Reporting of Compensation. Parent and Arlo shall, and
shall cause the other Parent Entities and the other Arlo Entities to,
respectively, take such action as may be reasonably necessary or appropriate in
order to minimize Liabilities related to payroll taxes after the A/L Split Date.
Parent and Arlo shall, and shall cause the other Parent Entities and the other
Arlo Entities to, respectively, each bear its responsibility for payroll tax
obligations and for the proper reporting to the appropriate governmental
authorities of compensation earned by their respective employees after the A/L
Split Date, including compensation related to the exercise, vesting, settlement
or disposition of, or other taxable event relating to, Equity Awards.

5.2 Sharing of Participant Information. Parent and Arlo shall share, and Parent
shall cause each other Parent Entity to share, and Arlo shall cause each other
Arlo Entity to share with each other and their respective agents and vendors
(without obtaining releases) all participant information necessary for the
efficient and accurate administration of each of the Arlo Benefit Plans and the
Parent Benefit Plans. Parent and Arlo and their respective authorized agents
shall, subject to applicable laws, be given reasonable and timely access to, and
may make copies of, all information relating to the subjects of this Agreement
in the custody of the other Party, to the extent necessary for such
administration. Until the IPO Effective Time, all participant information shall
be provided in the manner and medium applicable to Participating Companies in
Parent Benefit Plans generally, and thereafter through the Plan Milestone Date,
all participant information shall be provided in a manner and medium as may be
mutually agreed to by Parent and Arlo.

5.3 Reasonable Efforts/Cooperation. Each of the Parties hereto will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement. Each of the Parties hereto shall cooperate fully
on any issue relating to the transactions contemplated by this Agreement for



--------------------------------------------------------------------------------

which the other Party seeks a determination letter or private letter ruling from
the Internal Revenue Service, an advisory opinion from the Department of Labor
or any other filing (including, but not limited to, securities filings (remedial
or otherwise)), consent or approval with respect to or by a governmental agency
or authority in any jurisdiction in the U.S. or abroad.

5.4 No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not intended to confer upon any other Persons any rights or
remedies hereunder. Except as expressly provided in this Agreement, nothing in
this Agreement shall preclude Parent or any other Parent Entity, at any time
after the IPO Effective Time, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any Parent Benefit
Plan, any benefit under any Benefit Plan or any trust, insurance policy or
funding vehicle related to any Parent Benefit Plan. Except as expressly provided
in this Agreement, nothing in this Agreement shall preclude Arlo or any other
Arlo Entity, at any time after the IPO Effective Time, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any Arlo Benefit Plan, any benefit under any Benefit Plan or any trust,
insurance policy or funding vehicle related to any Arlo Benefit Plan.

5.5 Audit Rights With Respect to Information Provided.

(a) Each of Parent and Arlo, and their duly authorized representatives, shall
have the right to conduct reasonable audits with respect to all information
required to be provided to it by the other Party under this Agreement. The Party
conducting the audit (the “Auditing Party”) may adopt reasonable procedures and
guidelines for conducting audits and the selection of audit representatives
under this Section 5.5. The Auditing Party shall have the right to make copies
of any records at its expense, subject to any restrictions imposed by applicable
laws and to any confidentiality provisions set forth in the Master Separation
Agreement, which are incorporated by reference herein. The Party being audited
shall provide the Auditing Party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide workspace to its representatives. After any audit
is completed, the Party being audited shall have the right to review a draft of
the audit findings and to comment on those findings in writing within thirty
business days after receiving such draft.

(b) The Auditing Party’s audit rights under this Section 5.5 shall include the
right to audit, or participate in an audit facilitated by the Party being
audited, of any Subsidiaries and Affiliates of the Party being audited and to
require the other Party to request any benefit providers and third parties with
whom the Party being audited has a relationship, or agents of such Party, to
agree to such an audit to the extent any such Persons are affected by or
addressed in this Agreement (collectively, the “Non-parties”). The Party being
audited shall, upon written request from the Auditing Party, provide an
individual (at the Auditing Party’s expense) to supervise any audit of a
Non-party. The Auditing Party shall be responsible for supplying, at the
Auditing Party’s expense, additional personnel sufficient to complete the audit
in a reasonably timely manner. The responsibility of the Party being audited
shall be limited to providing, at the Auditing Party’s expense, a single
individual at each audited site for purposes of facilitating the audit.



--------------------------------------------------------------------------------

5.6 Fiduciary Matters. It is acknowledged that actions required to be taken
pursuant to this Agreement may be subject to fiduciary duties or standards of
conduct under ERISA or other applicable law, and no Party shall be deemed to be
in violation of this Agreement if it fails to comply with any provisions hereof
based upon its good faith determination that to do so would violate such a
fiduciary duty or standard. Each Party shall be responsible for taking such
actions as are deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

5.7 Consent of Third Parties. If any provision of this Agreement is dependent on
the consent of any third party (such as a vendor) and such consent is withheld,
the Parties hereto shall use commercially reasonable efforts to implement the
applicable provisions of this Agreement to the full extent practicable. If any
provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner. The phrase
“commercially reasonable efforts” as used herein shall not be construed to
require any Party to incur any non-routine or unreasonable expense or Liability
or to waive any right.

ARTICLE VI

MISCELLANEOUS

6.1 Effect If Effective Time Does Not Occur. If the Master Separation Agreement
is terminated prior to the IPO Effective Time or Distribution Effective Time,
then this Agreement shall terminate and all actions and events that are, under
this Agreement, to be taken or occur effective immediately prior to or as of the
IPO Effective Time or Distribution Effective Time, as applicable, or otherwise
in connection with the Separation, shall not be taken or occur except to the
extent specifically agreed by Parent and Arlo.

6.2 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

6.3 Affiliates. Each of Parent and Arlo shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement to be performed by another Parent Entity or an Arlo Entity,
respectively.

6.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):



--------------------------------------------------------------------------------

(a) if to Parent:

NETGEAR, Inc.

350 East Plumeria Drive

San Jose, California 95134

Attention: General Counsel

E-mail: legal@netgear.com

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: David C. Karp, Esq.

Ronald C. Chen, Esq.

Fax: 212-403-2000

(b) if to Arlo:

Arlo Technologies, Inc.

2200 Faraday Ave., Suite 150

Carlsbad, CA 92008

Attention: General Counsel

E-mail: legal@arlo.com

with a copy (prior to the Distribution Effective Time) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: David C. Karp

Ronald C. Chen, Esq.

Fax: 212-403-2000

6.5 Incorporation of Master Separation Agreement Provisions. The following
provisions of the Master Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein mutatis mutandis (references in this
Section 6.5 to an “Article” or “Section” shall mean Articles or Sections of the
Master Separation Agreement, and references in the material incorporated herein
by reference shall be references to the Master Separation Agreement): Article V
(relating to Mutual Releases; Indemnification); Article VII (relating to
Exchange of Information; Confidentiality); Article VIII (relating to Dispute
Resolution); Section 9.1 (relating to Further Assurances); Article X
(Termination); and Article XI (relating to Miscellaneous).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the day and year first above written.

 

NETGEAR, INC. By:  

/s/ Patrick C.S. Lo

  Name: Patrick C.S. Lo   Title: Chairman and Chief Executive Officer ARLO
TECHNOLOGIES, INC. By:  

/s/ Brian Busse

  Name: Brian Busse   Title: General Counsel

[Signature Page to Employee Matters Agreement]